Citation Nr: 0522628	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  05 21065	)	DATE
	)
	)


THE ISSUE

Whether a March 24, 2005 decision of the Board of Veterans' 
Appeals (Board), which denied claims for entitlement to 
service connection for diabetes mellitus as a result of 
exposure to Agent Orange, and entitlement to service 
connection for heart disease and hypertension as secondary to 
diabetes mellitus, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


FINDINGS OF FACT

1.  The veteran filed a motion with the Board on May 9, 2005 
seeking the Board's review of its March 24, 2005 decision, 
that denied claims for entitlement to service connection for 
diabetes mellitus as a result of exposure to Agent Orange, 
and entitlement to service connection for heart disease and 
hypertension as secondary to diabetes mellitus, for revision 
or reversal on the grounds of CUE.

2.  The Board received notice on July 19, 2005  that the CUE 
review motion has been withdrawn.

CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of its March 24, 2005 Board decision on the 
grounds of CUE should be dismissed.  38 C.F.R. § 20.1404(f) 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2004), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).

ORDER

The motion is dismissed without prejudice to refiling.


                       
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2004).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.
 
 
 
 


